                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 AMANDA SHELTON,                                 )
                                                 )
        Plaintiff,                               )
                                                 )         NO. 3:20-cv-01106
v.                                               )         JUDGE RICHARDSON
                                                 )
ADVANCED DRAINAGE SYSTEMS,                       )
                                                 )
        Defendant.                               )
                                                 )

                                              ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Doc.

No. 5), recommending that Plaintiff’s action be dismissed without prejudice for lack of compliance

with Fed. R. Civ. P. 4(m). No Objections to the Report and Recommendation have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019); Hart v. Bee Property Mgmt., No. 18-cv-11851, 2019 WL 1242372, at * 1

(E.D. Mich. March 18, 2019) (citing Thomas v. Arn, 474 U.S. 140, 149 (1985)). The district court

is not required to review, under a de novo or any other standard, those aspects of the report and

recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt, Inc.,

322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, No. 3:18-cv-0010, 2018

WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the magistrate

judge’s findings and rulings to which no specific objection is filed. Id.

       Nonetheless, the Court has reviewed the Report and Recommendation and the file. The

Report and Recommendation is adopted and approved. Accordingly, this action is DISMISSED




     Case 3:20-cv-01106 Document 6 Filed 09/10/21 Page 1 of 2 PageID #: 33
without prejudice, and the Clerk is directed to close the file. This Order shall constitute the final

judgment in this case under Fed. R. Civ. P. 58.

       IT IS SO ORDERED.


                                                      ________________________________
                                                      ELI RICHARDSON
                                                      UNITED STATES DISTRICT JUDGE




     Case 3:20-cv-01106 Document 6 Filed 09/10/21 Page 2 of 2 PageID #: 34
